 Case 1:18-cv-00477-JTN-SJB ECF No. 23 filed 09/23/20 PageID.715 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MARVIN VANKAMPEN,

        Plaintiff,
                                                                    Case No. 1:18-cv-477
 v.
                                                                    HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

               ORDER APPROVING REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g). The parties filed a Stipulation

for Allowance of Fees Under the Equal Access to Justice Act (ECF No. 20). In addition, Plaintiff

filed an Unopposed Motion for Attorney Fees and Costs Pursuant to the Equal Access to Justice

Act (ECF No. 21). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on September 8, 2020, recommending that this Court grant the motion. The

Report and Recommendation was duly served on the parties. No objections have been filed

pursuant to 28 U.S.C. § 636(b)(1)(C). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 22) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Unopposed Motion for Attorney Fees and Costs

Pursuant to the Equal Access to Justice Act (ECF No. 21) is GRANTED for the reasons stated in

the Report and Recommendation.

       IT IS FURTHER ORDERED that Defendant shall pay Plaintiff attorney fees in the

amount of five thousand, one hundred ninety-seven dollars and fifty cents ($5,197.50) in full

satisfaction of any and all of Plaintiff’s claims for EAJA fees.
 Case 1:18-cv-00477-JTN-SJB ECF No. 23 filed 09/23/20 PageID.716 Page 2 of 2




      IT IS FURTHER ORDERED that the Stipulation for Allowance of Fees Under the Equal

Access to Justice Act (ECF No. 20) is DISMISSED as moot.




Dated: September 23, 2020                                /s/ Janet T. Neff
                                                       JANET T. NEFF
                                                       United States District Judge




                                            2
